Undercofler, Justice.
James William Wyatt filed an application for the writ of habeas corpus in Tattnall Superior Court against E. B. Caldwell, Warden of the Georgia State Prison. The record shows that the applicant plead guilty to the charge of armed robbery on December 14, 1970, and received a sentence of 15 years to serve 10 years (the balance of the sentence to be served on probation); that he plead guilty to a charge of violation of the Uniform Narcotic Drug Act and received a five-year sentence to run concurrently with his armed robbery sentence; and that he was charged in two counts for pistol violations, plead guilty and received two twelve-month sentences to run concurrently with the armed robbery sentence. After hearing evidence, the applicant was remanded to the custody of the respondent warden. The appeal is from that judgment. Held:
1. The applicant contends that he was not advised by the trial court of the nature of the charges against him, of the possible consequences of the guilty pleas, and of his right to trial by a jury.
The attorney who represented the applicant in the trial court when he entered his guilty pleas testified at the habeas corpus hearing. The written record of the trial court proceedings was introduced into evidence. Also, other oral testimony was introduced at the hearing.
We have reviewed this evidence and agree with the trial court that the applicant was fully advised of all of his constitutional rights at the time he entered his pleas of guilty and that there was an affirmative showing that the pleas of guilty were intelligently and voluntarily made as required by Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274).
2. The applicant argues that the trial court erred in overruling his request for the appointment of counsel at the habeas corpus hearing.
Submitted September 12, 1972
Decided October 5, 1972.
James William Wyatt, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, David L. G. King, Jr., Assistant Attorneys General, for appellee.
An application for a habeas corpus is not a criminal proceeding, and neither the Sixth Amendment of the Constitution of the United States nor Art. I, Sec. I, Par. V (Code Ann. § 2-105) of the Georgia Constitution requires the appointment of counsel for the petitioner. Cash v. Smith, 226 Ga. 318 (3) (175 SE2d 10); Barrett v. Smith, 227 Ga. 358 (3) (180 SE2d 698); Snell v. Smith, 228 Ga. 249, 251 (184 SE2d 645); Wayman v. Caldwell, 229 Ga. 2 (1) (189 SE2d 74); Moore v. Caldwell, 229 Ga. 132 (2) (189 SE2d 396).

Judgment affirmed.


All the Justices concur.